UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52176 SNAP INTERACTIVE, INC. (Exact name of registrant as specified in its charter) 366 North Broadway, Suite 41042, Jericho, NY 11753 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Clifford Lerner 366 North Broadway, Suite 41042, Jericho,
